Exhibit 10.6
MUTUAL RELEASE IN FULL

THIS MUTUAL RELEASE IN FULL (this “Agreement”) is made by and between SAI
Corporation (“SAIC”) and Bluegate Corporation, a Nevada corporation (together
with its subsidiaries, the “Company”).


PRELIMINARY STATEMENT
SAIC holds shares of the Company’s common stock and stock options exercisable
for shares of the Company’s common stock;


SAIC holds a Promissory Note from the Company that is secured by all of the
assets and stock of the Company; and


SAIC and the Company desire to settle fully and finally all matters regarding
former members of the Board of Directors and former Officers of the Company (the
“Former Management”) without in any manner altering the Promissory Note and
associated obligations between SAIC and Company.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement, the Company and Former Management (hereinafter referred to
both jointly and individually as the “Bluegate Organization”) agree as follows:
1. SAIC and Company agrees that they will not make any disparaging comments
regarding the other or any of its former, current, or future stockholders,
directors, officers, or employees.  The phrase “disparaging comments” will mean
any comment, remark, or statement, whether written or oral, that is harmful to
the reputation of SAIC or Company or any such other person in the community.
 
2. As consideration for SAIC’s acceptance of the terms and conditions in this
Agreement, Company will pay a settlement payment of One Dollar along with the
rights to contracts and client relationships associated with Company’s HIMS
operation as outlined in the Sales Agreement that is attached as Schedule 1 to
this Agreement (the “Settlement Payment”).  The Settlement Payment will be made
no later than November 11, 2009.
 
3. In exchange for the valuable consideration hereunder:
(a) SAIC, for and on behalf of itself and its heirs, beneficiaries, executors,
administrators, attorneys, successors, and assigns, hereby releases and waives
all claims, causes of action and demands of any kind against the Former
Management, in their individual and official capacities, which SAIC had, has or
may have through the date SAIC executes this Agreement, whether known or
unknown, arising out of or relating to (i) SAIC’s ownership of capital stock of
the Company, or of options, warrants, rights or other securities or instruments
exercisable or exchangeable for or convertible into shares of the capital stock
of the Company, or the sale and assignment of such capital stock or other
securities to the Company pursuant to this Agreement, or (ii) any notes,
indebtedness, obligations, liabilities of the Company.  Nothing in this
paragraph shall be construed as a waiver or relinquishment of any right that SAI
Corporation may have in any stock, options or warrants that currently exist and
that are held by SAI Corporation, the terms of which are in full force and
effect and shall not be modified hereby.  In the event anyone claiming to be
released hereby files any claim against SAI Corporation, this release will
become null and void and of no effect for that party making the claim against
SAI Corporation. 
(b) The Bluegate Organization, for and on behalf of itself and its heirs,
beneficiaries, executors, administrators, attorneys, successors, and assigns,
hereby releases and waives all claims, causes of action and demands of any kind
against SAIC, which the Bluegate Organization had, has or may have through the
date SAIC executes this Agreement, whether known or unknown, arising out of or
relating to:  (i) SAIC’s ownership of capital stock of the Company, or of
options, warrants, rights or other securities or instruments exercisable or
exchangeable for or convertible into shares of the capital stock of the Company,
or the sale and assignment of such capital stock or other securities to the
Company pursuant to this Agreement, (ii) any notes, indebtedness, obligations,
liabilities of SAIC, or (iii) matters otherwise arising up to and including the
Agreement Date, including any fees, interest, bonuses, payments, transactions,
or commissions, or on account of any alleged conduct of SAIC which might be
alleged by the Bluegate Organization.
 
1

--------------------------------------------------------------------------------


4. To the extent not prohibited by applicable law, the Bluegate Organization and
SAIC hereby warrant that they have and will not institute any lawsuit, claim,
action, charge, complaint, petition, appeal, accusatory pleading, or proceeding
of any kind against the other Party, and both Parties waive, or at a minimum
assign to the other Party, any and all rights to any and all forms of recovery
or compensation from any legal action brought by the other Party or on that
other Party’s behalf in connection with the matters (specifically excluding the
Promissory Note held by SAIC and associated payments from Company) that are the
subject of this Agreement.  To the extent not prohibited by applicable law, in
the event that a lawsuit or any of the foregoing actions are filed by SAIC or
the Bluegate Organization in breach of this covenant, it is expressly understood
and agreed that:
(a)  
This covenant will constitute a complete defense to any such lawsuit or action.

(b)  
Any material breach by a Party of any of the terms contained in this Agreement
relieves the other Party of any and all obligations it may have pursuant to this
Agreement.

(c)  
Should a Party bring any type of administrative or legal action arising out of
claims waived under this Agreement, the Party bringing the action will bear all
legal fees and costs associated therewith.

 
 
5. This Agreement will be binding upon and will inure to the benefit of the
successors, assigns, heirs, executors and administrators of the respective
parties.
 
6. Nothing contained in this Agreement, or the fact of its submission to SAIC,
will be admissible evidence in any judicial, administrative or other legal
proceeding, or be construed as an admission of any liability or wrongdoing on
the part of the Bluegate Organization or SAIC of any violation of federal or
state statutory or common law or regulation.
 
7. Should any provision of this Agreement be held invalid or unenforceable by
operation of law or otherwise, all other provisions will remain in full force
and effect; provided that a court may modify any provision to make it valid and
enforceable.
 
8. This Agreement sets forth the entire agreement between the parties regarding
the subject matter of this Agreement (specifically excluding the Promissory Note
held by SAIC from Company) and supersedes any and all prior oral or written
agreements or understandings between the SAIC and the Bluegate Organization
regarding the subject of this Agreement.  This Agreement may not be altered,
amended, or modified except by a further written document signed by and an
authorized officer of both SAIC and the Company.
 
9. This Agreement will be construed and enforced in accordance with the laws of
the State of Texas without reference to its or any other state’s conflicts of
law rules.
 
10. This Agreement may be executed in counterparts, each of which will be deemed
to be an original but all of which together will constitute one and the same
instrument.  A facsimile signature will be deemed to be an original signature
for all purposes.
 
11. All parties to this Agreement acknowledge that they have had adequate time
to review this Agreement, that they all have been advised by the Company to
consult with legal counsel of its choosing regarding this Agreement.
 
2

--------------------------------------------------------------------------------


12. The provisions of this Agreement shall become effective once all parties
have executed the Agreement below (the “Effective Date”).
 
IN WITNESS WHEREOF, the Parties hereto have executed this Mutual Release
Agreement as of the date specified below.


Bluegate Corporation





By:
/s/ Charles E. Leibold
November 7 2009
 
Charles E. Leibold
 
 
Chief Financial Officer
         
Former Management
       
By:
/s/ William Koehler
November 7 2009
 
William Koehler
             
By:
/s/ Manfred Sternberg
November 7 2009
 
Manfred Sternberg
 





Accepted and agreed to this Seventh (7th) day of November, 2009.


SAI Corporation


By: /s/ Stephen J. Sperco
       Stephen J. Sperco




3

--------------------------------------------------------------------------------








SCHEDULE 1




Reference attached Sale Agreement for HIMS operation from Company to SAI
Corporation.

 
4
 